PER CURIAM:
By written stipulation filed with the Court, the claimant and the respondent stipulated that on or about August 3, 1977, the respondent was repairing holes in the floor of the Montgomery Bridge, Bridge No. 10-6-0.12, located at Montgomery, West Virginia, in Kanawha County. It was further stipulated that the claimant was driving his truck across the bridge and struck a hole over which sheet metal had been inadequately placed. The claimant’s vehicle sustained damage in the amount of $271.44.
*52The Court, being of the opinion that liability exists on the part of the respondent and that the damages are reasonable, hereby makes an award of $271.44 to the claimant.
Award of $271.44.